14-2544
    Yan v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A096 736 375

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of May, two thousand sixteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    YUGUO YAN,
             Petitioner,

                   v.                                                14-2544
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________
    FOR PETITIONER:           Dehai   Zhang,                     Esq.,      Flushing,
                              New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Ernesto
                                         H. Molina, Jr., Assistant Director;
                                         Dana M. Camilleri, Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yuguo Yan, a native and citizen of the People’s

Republic of China, seeks review of a July 10, 2014 decision of

the BIA affirming an August 6, 2013 decision of an Immigration

Judge (“IJ”) denying Yan’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Yuguo Yan, No. A096 736 375 (B.I.A. July 10,

2014), aff’g No. A096 736 375 (Immig. Ct. N.Y. City Aug. 6,

2013).    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions, see Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006), applying well

established standards of review, see 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).    We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    As an initial matter, although Yan challenges the denial
                               2
of relief in “asylum-only” proceedings, as opposed to an actual

removal order, we nonetheless have jurisdiction under 8 U.S.C.

§ 1252(a)(1)      because    the    denial     of    relief      in   these

circumstances is the functional equivalent of a removal order.

See Kanacevic v. INS, 448 F.3d 129, 134-35 (2d Cir. 2006).

       Absent   past   persecution,     an   applicant     may   establish

eligibility for asylum by demonstrating a well-founded fear of

future persecution, see 8 C.F.R. § 1208.13(b)(2), which must

be both subjectively credible and objectively reasonable, see

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

To establish a well-founded fear, an applicant must show either

a reasonable possibility that he would be singled out for

persecution or that the country of removal has a pattern or

practice of persecuting individuals similarly situated to him.

See 8 C.F.R. § 1208.13(b)(2)(i),(iii).              “[T]o establish a

well-founded fear of persecution in the absence of evidence of

past    persecution,an      alien   must     make   some   showing    that

authorities in his country of nationality are either aware of

his activities or likely to become aware of his activities.”

Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

Here, the agency was not compelled to find that Yan demonstrated
                                    3
a well-founded fear of persecution on account of his religious

practice.

    Yan’s sole support for his assertion that Chinese officials

are aware of his religious practice is an unsigned and unsworn

letter from a friend in China.        The letter states that Yan’s

friend was arrested and, upon interrogation, informed officials

that Yan had sent him religious materials from the United

States.     The agency reasonably gave little weight to this

unsworn letter because the author was not available for

cross-examination and did not provide any independent evidence

to corroborate his story, such as an arrest report.            See Y.C.

v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to

agency’s    determination   of   weight   to   be   afforded   unsworn

letter).    Accordingly, the agency was not compelled to conclude

that Yan satisfied his burden of demonstrating that officials

are aware of his religious practice such that there is a

reasonable possibility that they will single him out for

persecution.    See Hongsheng Leng, 528 F.3d at 142-43.

    Moreover, the agency did not err in determining that Yan

failed to establish a pattern or practice of persecution of

similarly situated individuals such that officials are likely
                                  4
to become aware of his religious practice and persecute him on

that account.   See id.     As the IJ found, the country conditions

evidence in the record established that between fifty and

seventy million Christians practice in unregistered churches

in China, and that, in some areas, such practice was tolerated

without interference.        Thus, despite evidence of sporadic

arrests of religious practitioners, the agency did not err in

concluding   that   Yan   failed    to   demonstrate   “systemic   or

pervasive”    persecution    of    similarly   situated   Christians

sufficient to demonstrate a pattern or practice of persecution

in China.    In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005)

(citation omitted); see also 8 C.F.R. § 1208.13(b)(2)(iii);

Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009)

(denying petition where agency considered background materials

and rejected pattern or practice claim).

    Accordingly, because the agency reasonably found that Yan

failed to demonstrate a well-founded fear of persecution, it

did not err in denying asylum, withholding of removal, and CAT

relief because all three claims were based on the same factual

predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).
                                   5
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk




                           6